—Judgment, Supreme Court, New York County (Ronald Zweibel, J.), rendered November 22, 1995, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 5 to 10 years, unanimously affirmed.
The courtroom was properly closed during the undercover detective’s testimony (see, People v Martinez, 82 NY2d 436). The Hinton hearing testimony “established the necessary spatial and temporal relationship among the courthouse, the location of defendant’s arrest, and the anticipated geographic location of the undercover officer’s future investigative work” (People v Brown, 214 AD2d 438, 439, lv denied 86 NY2d 791). Concur — Sullivan, J. P., Milonas, Rosenberger, Nardelli and Williams, JJ.